Citation Nr: 0300558	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of 
the VA RO in Pittsburgh, Pennsylvania, wherein service 
connection was awarded for PTSD and a 10 percent 
disability evaluation was assigned.  The veteran appealed 
for a higher rating.  Thereafter, a rating decision in 
February 2002 increased to 30 percent the disability 
rating for PTSD.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the 
appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
sleep impairment, nightmares, intrusive thoughts and 
anxiety which results in no more than occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has 
been notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained 
in the initial rating decision of December 2001, the 
February 2002 rating decision, in the February 2002 
statement of the case, the March 2002 supplemental 
statement of the case and the VA letter to the veteran 
dated in July 2001 have provided the veteran with 
sufficient information regarding the applicable 
regulations.  The veteran and his representative have 
submitted written arguments and testimony.  The rating 
decisions, statement of the case and supplemental 
statement of the case provided notice to the veteran of 
what was revealed by the evidence of record.  
Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured 
by the veteran is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

In December 2001, the RO granted the veteran entitlement 
to service connection for PTSD and assigned the disability 
a 10 percent rating.  The veteran appealed for a higher 
rating. 

VA outpatient progress notes dated from April 2001 to June 
2001 reflect treatment for PTSD.  In March 2001, the 
veteran underwent an initial evaluation for PTSD.  IHe had 
been referred by a social worker from a Vet Center.  The 
veteran reported treatment at the Vet Center for the past 
few months.  He had been employed by a power company for 
the past 30 years, and had little difficulty getting along 
with co-workers.  He had been married to his current wife 
for 28 years.  Their relationship was strained, and they 
had once been separated.  During an April 2001 examination 
he recalled incidences when he would become extremely 
anxious and experience what he referred to as "dry shakes" 
which would in turn cause him to have tremors and be 
unable to interact.  On mental status examination, the 
veteran appeared anxious, and had difficulty completing 
the paperwork.  He reported that he had trouble sleeping 
and only got about 3 to 4 hours of sleep a night.  He had 
frequent nightmares, an exaggerated startle response and 
intrusive thoughts.  He denied having auditory or visual 
hallucinations and denied dissociative events.  He felt 
depressed and easily overwhelmed.  The veteran admitted to 
having obsessional thoughts about events when he felt 
people had wronged him.  He had a temper and had no 
interest in hobbies or activities.  He attended church on 
a weekly basis.  The Axis I diagnosis was PTSD, severe.  A 
current Global Assessment of Functioning (GAF) score of 50 
was assigned.  

In June 2001, the veteran complained of experiencing a lot 
of anxiety.  He also complained of impaired sleep and of 
diarrhea during periods of anxiety.  On mental status 
examination, he maintained minimal eye contact.  His 
thought processes were logical and goal directed.  His 
speech was of normal rate and prosody, his mood was 
depressed, there was no evidence of psychosis, and there 
were no suicidal or homicidal ideations.  The Axis I 
diagnosis was PTSD.  A GAF Scale score of 52 was assigned.  

VA outpatient progress notes dated from August 2001 to 
November 2001 reflect continuing treatment including 
medication, for PTSD.  In a progress note dated August 
2001 he complained of problems with co-workers tormenting 
him by making loud noises and then watching him jump.  The 
examiner indicated that the veteran had severe 
hypervigilance related to his Vietnam experiences.  In 
November 2001, he complained of problems with his stomach 
and with diarrhea and associated these symptoms with the 
anxiety he was experiencing.  He said he was sleeping 
better since he began taking Trazodene at bedtime.  A few 
days later he said he still had sleep impairment. 

The veteran underwent a VA PTSD examination in October 
2001.  The veteran said he worked at a power plant as an 
electrician, and had worked there since the early 1970s.  
He denied any major difficulties in his marriage other 
than some ongoing conflicts due to his irritability and 
sleep difficulties.  He said that in addition to his job 
as an electrician, he tended to his farm several 
afternoons per week.  He and his wife occasionally went 
out for dinner and to a weekly church service.  Athough he 
has several friends, with whom he socialized, he avoided 
contact with crowds and unfamiliar people.  He denied any 
difficulties carrying out his job responsibilities or 
getting along with supervisors, but reported difficulty 
with co-workers who teased him frequently because of his 
hypervigilance.  This was very stressful but he was 
usually able to leave the situation before his temper got 
out of control.  He complained of significant distress due 
to trauma-related symptoms and reported recurrent and 
intrusive distressing recollections of Vietnam on a daily 
basis and psychological distress and physiological 
reactivity when exposed to trauma related stimuli.  He had 
insomnia but said that since taking medication his sleep 
had improved.  He continued to have nightmares about 
Vietnam once a week.  He complained of marked 
hypervigilance, startle reactions, and irritability.  He 
was easily agitated and had chronic difficulties with 
nausea and diarrhea due to anxiety.  He reported limited 
socialization with other people and also stated that he 
avoided crowds.  He reported fatigue, dysphoria, and 
fleeting suicidal and homicidal ideation.  He denied any 
plan or intent to harm himself or anyone else.  On mental 
status examination, the examiner noted that the veteran 
was neatly dressed and his hygiene and grooming were good.  
His speech was fluent, coherent, and normal in volume, and 
somewhat slow in rate.  He was cooperative and pleasant 
throughout the interview but his mood was somewhat 
dysphoric.  His affect was somewhat restricted.  He was 
alert and oriented times three, and his thoughts were 
organized and goal-directed.  No problems with memory or 
concentration were observed, and there was no evidence to 
suggest thought disorder or psychotic symptoms.  His 
judgment was good and insight was fair.  Psychological 
testing was performed and showed moderate-to-severe 
depression.  The diagnostic impression for Axis I was 
PTSD, moderate.  A current GAF score of 55 was assigned.

In January 2002, the veteran asserted that a 50 percent 
rating should be assigned for his PTSD.

By a statement dated in January 2002, a social worker at a 
Vet Center related that the veteran has been undergoing 
treatment for PTSD since January 2001.  The veteran stated 
that he does not have many days which are symptom free, he 
took medication daily and remained very isolated from 
social interaction.  His primary activities were going to 
work and working around the house.  The social worker 
related that the veteran's primary symptoms continued to 
be disturbed sleep, intrusive thoughts of wartime 
experiences, and very reactive to auditory stimulus.  

In a February 2002, rating decision, the RO awarded a 30 
percent rating for PTSD.  

By a statement dated in February 2002, a social worker at 
a Vet Center related that the veteran was being treated 
for PTSD both at the Vet Center and at a VA Medical Center 
(VAMC).  He stated that the veteran's primary symptoms 
were disrupted sleep, intrusive thoughts and reactivity to 
external stimulus, and that such symptoms continued to 
have a severe affect on his daily life.  The veteran's 
symptoms affected his work and interfered in all social 
interactions.  He recommended that the veteran be 
"debriefed" regarding his traumatic Vietnam experiences in 
an inpatient setting.

By a statement dated in June 2002, the veteran said his 
PTSD was worsening.  He complained of sleep problems, 
panic attacks, and nightmares.  He said he had 
confrontations with co-workers.

VA outpatient progress notes dated from April 2002 to July 
2002 show continuing psychiatric treatment for PTSD, 
including daily medication.  In April 2002, the veteran 
reported that he recently discontinued his psychiatric 
medication due to a problem with kidney stones.  His sleep 
was subsequently diminished, his startle response was very 
strong, and he found more difficulty functioning in his 
job.  The examiner noted that the veteran had extreme 
hypervigilance, and prescribed Citalopram and Trazodone.  
In June 2002 the veteran complained that whenever there 
were thunderstorms he had strong intrusive thoughts about 
Vietnam which kept him up at night.  He also reported 
becoming extremely anxious and experiencing gastric upset.  
A GAF score of 53 was indicated.  

By a statement dated in September 2002, a social worker at 
a Vet Center related that the veteran was still being 
treated for PTSD, including individual and group therapy.  
He stated that the veteran's level of vocational and 
social impairment was substantial and getting worse.  He 
stated that the veteran's general physical condition over 
the past seven months had deteriorated as measured by 
affect and mood and by missed days at work.  He indicated 
that during his last counseling session with the veteran 
he would have assigned a GAF score no higher than 50.

In a handwritten document entitled Support of Claim, dated 
September 2002, a Vet Center social worker related that 
the veteran's panic attacks happened two and three times a 
week at work.  He noted that the veteran was unable to get 
along with his wife and avoided time with her for fear of 
his anger.  He stated that the veteran's employer had 
accommodated him by assigning him work by himself.  

The veteran testified at a personal hearing in September 
2002.  The veteran stated that he experienced nightmares 
about Vietnam four to five times a week.  He slept 4 or 5 
hours per night.  He did not go shopping very much, had no 
hobbies or interests, and did not have any activities with 
his wife.  His marriage was fair and he had some arguments 
with his family.  He s had no activities with his sons, 
and he easily lost his temper.  He worked at a power plant 
and was basically self-supervising.  When asked if he got 
along with his co-workers, he said, "Some, not too good."  
He reported ongoing treatment at a Vet Center and at a 
VAMC.  He reported having panic attacks two to three times 
a week.  He was able to drive.  In regards to personal 
hygiene he stated he showers at least once a day but as 
far as brushing his teeth and combing his hair there were 
times when his wife reminded him to do these things.  He 
reported that once or twice a week he will walk around the 
house and make sure all the doors are locked at night or 
check all the windows.  He admitted to having suicidal 
thoughts at different times.  He said he had difficulty 
remembering what he was doing 3 or 4 times weekly.  He 
said he had never been hospitalized for PTSD.    

Analysis

The veteran contends that his service-connected PTSD is 
more disabling than currently evaluated.

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Disability evaluations are determined by the application 
of a schedule of ratings which is based on an average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  However, at the 
time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

The nomenclature employed in this portion of the rating 
schedule is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, 
Fourth Edition, of the American Psychiatric Association 
(DSM-IV). Rating 
agencies must be thoroughly familiar with this manual to 
properly 
implement the directives in Sec. 4.125 through Sec. 4.129 
and to apply 
the general rating formula for mental disorders in Sec. 
4.130.  (38 C.F.R. § 4.130)

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events). A 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

The Board finds that the evidence presented in support of 
the veteran's claim at no time meets the criteria for an 
evaluation in excess of 30 percent.  The evidence does not 
show that the veteran has occupational and social 
impairment with reduced reliability and productivity to 
the extent required for a 50 percent rating under Code 
9411.

As shown above, examiners have described the veteran's 
PTSD as moderate.  Moreover, his symptoms do not appear to 
interfere significantly with his ability to function in 
that he is able to effectively carry out his job 
responsibilities and get along with his supervisors.  The 
Board notes that he has held the same job for about 30 
years, and also maintains a farm.  The medical evidence 
does not indicate that he has difficulty in understanding 
complex commands or that his long and short-term memory 
are impaired.  The evidence shows that his speech was 
logical and coherent, his judgment was good and his 
insight was fair.  Although the veteran has reported that 
he does not socialize often, he has also stated that he 
has several friends with whom he socializes.  VA treatment 
records indicate that the veteran denied any significant 
episodes of depression, manic or psychotic symptoms.  
Since at no time have his symptoms met the criteria for a 
50 percent rating under Code 9411, the veteran's PTSD 
cannot be said to warrant a higher evaluation.  The 
evidence does not include symptoms consistent with 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; so as to justify a 
rating of 50 percent.  Furthermore, the veteran has never 
been hospitalized for PTSD.  As the veteran's disability 
picture more nearly approximates the criteria for a 30 
percent rating under this Code, a higher rating is not in 
order.  38 C.F.R. § 4.7 (2002).

An even higher evaluation of 70 percent is also not 
warranted, as the medical evidence does not show 
occupational and social impairment with deficiencies in 
most areas.

In conclusion, the Board finds that the veteran's PTSD 
does not warrant an initial evaluation in excess of 30 
percent.  The Board has also carefully reviewed the 
evidence in view of Fenderson, but finds that at no time 
has the veteran's PTSD demonstrated more than a 30 percent 
evaluation; therefore, the assignment of separate ratings 
for separate periods of time is not appropriate.  
Fenderson, supra.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for PTSD, the 
benefit of the doubt doctrine does not apply and the claim 
is denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

Finally, in evaluating this claim, the Board notes that 
there is no evidence of an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002).  Therefore, the Board will not consider the 
question of entitlement to an extraschedular evaluation.  
Shipwash v. Brown, 8 Vet App 218 (1995).


ORDER

The claim for an increased rating for PTSD is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

